JOYCE, J.,
Concurring and Dissenting:
¶ 1 While I agree with the esteemed Majority’s decision to uphold Appellant’s drug convictions under 35 P.S. § 780-113(a)(32) and (33) (Possession, and Possession With Intent to Deliver Drug Paraphernalia), I disagree with Majority’s analysis and conclusion with respect to Appellant’s conviction of violation of the Pennsylvania Corrupt Organizations Act (Pa.C.O.A), 18 Pa.C.S.A. § 911.
¶ 2 Appellant argued that the trial court erred in denying her motion for arrest of judgment with respect to the corrupt organizations charge because the evidence *1172showed that Appellant was the sole owner of a retail store and there was no proof that funds from organized crime supported the business nor were there any other ties to organized crime.
[F]or a trial court to properly grant a criminal defendant’s motion in arrest of judgment on the ground of insufficient evidence, it must be determined that accepting all of the evidence and all reasonable inferences therefrom, upon which, if believed [the verdict could properly have been based], it would be nonetheless insufficient in law to find beyond a reasonable doubt that the [defendant] is guilty of the crime charged.
Commonwealth v. Melechio, 442 Pa.Super. 231, 658 A.2d 1385, 1387 (1995) (internal citations and quotation marks omitted).
¶ 3 The Majority goes to great lengths to explain the purpose and the reasons for the enactment of the Corrupt Organizations Act as well as the 1996 amendment to the Act in the aftermath of the Supreme Court’s decision in Commonwealth v. Besch, 544 Pa. 1, 674 A.2d 655 (1996). Yet, conspicuously absent from the Majority’s discussion is any reference to the language of the statutory section under which Appellant was convicted. There was no analysis or application of the language of the statutory section to the evidence adduced at trial. I believe this to be an incorrect approach and a flaw in the Majority’s analysis. Under 1 Pa.C.S.A. § 1921:
(b) When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.
(c) When the words of the statute are not explicit, the intention of the General Assembly may be ascertained by considering, among other matters:
(1)The occasion and necessity for the statute.
(2) The circumstances under which it was enacted.
(3) The mischief to be remedied.
(4) The object to be attained.
(5) The former law, if any, including other statutes upon the same or similar subjects.
(6) The consequences of a particular interpretation.
(7) The contemporaneous legislative history.
(8) Legislative and administrative interpretations of such statute.
Id. Based on the above statute, where the intent of the legislature is clear from the plain meaning of the statute, we need not pursue statutory interpretation. Commonwealth v. Packer, 568 Pa. 481, 488, 798 A.2d 192, 196 (2002). It is only when the language of the statute is ambiguous that we must resort to statutory construction. Id. Along the same lines, our Court opined that “[i]n construing a statute to determine its meaning, courts must first determine whether the issue may be resolved by reference to the express language of the statute, which is to be read according to the plain meaning of the words.” Commonwealth v. Lopez, 444 Pa.Super. 206, 663 A.2d 746, 748 (1995) (citations omitted). In another case, our Court explained that:
When the words of a statute are clear and unambiguous, a court cannot disregard them under the pretext of pursuing the spirit of the statute. Only if a statute is unclear may a court embark upon the task of ascertaining the intent of the legislature by reviewing the necessity of the act, the object to be attained, the circumstances under which it was enacted and the mischief to be remedied.
Grom v. Burgoon, 448 Pa.Super. 616, 672 A.2d 823, 825 (1996) (citations omitted).
¶ 4 In the case at the bar, the first consideration should be the express lan*1173guage of the statutory section under which Appellant was convicted. It is significant to note that Appellant does not argue that the statutory section is unclear or ambiguous. Further, the Majority does not allege or contend that the section is unclear or ambiguous. Accordingly we must focus on the express language of the statutory section. Only when the meaning of the statute is unclear or ambiguous is it necessary to consider other extraneous things such as the findings of fact, the legislative history, the statements of legislators and so forth. In the instant case, Appellant was convicted of violating 18 Pa.C.S.A. § 911(b)(3) which provides that “[i]t shall be unlawful for any person employed by or associated with any enterprise to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity.” Id.
¶ 5 The Corrupt Organizations Act contains a definitions section which, among other things, defines the critical terms in the above statutory section, namely, “person,” “enterprise,” “Racketeering activity,” and “Pattern of racketeering activity” as follows:12
(h) Definitions. — As used in this section:
(1) “Racketeering activity” means:
(i)any act which is indictable under any of the following provisions of this title:
Chapter 25 (relating to criminal homicide)
Section 2706 (relating to terroristic threats)
Chapter 29 (relating to kidnapping)
Chapter 38 (relating to arson, etc.)
Chapter 37 (relating to robbery)
Chapter 39 (relating to theft and related offenses)
Section 4108 (relating to commercial bribery and breach of duty to act disinterestedly)
Section 4109 (relating to rigging publicly exhibited contest)
Section 4117 (relating to insurance fraud)
Chapter 47 (relating to bribery and corrupt influence)
Chapter 49 (relating to falsification and intimidation)
Section 5111 (relating to dealing in proceeds of unlawful activities)
Section 5512 through 5514 (relating to gambling)
Chapter 59 (relating to public indecency)
(ii) any offense indictable under section 13 of the act of April 14, 1972 (P.L. 233, No. 64), [FN1] known as The Controlled Substance, Drug, Device and Cosmetic Act (relating to the sale and dispensing of narcotic drugs);
(iii) any conspiracy to commit any of the offenses set forth in subparagraphs (i) and (ii) of this paragraph; or
(iv) the collection of any money or other property in full or partial satisfaction of a debt which arose as the result of the lending of money or other property at a rate of interest exceeding 25% per annum or the equivalent rate for a longer or shorter period, where not otherwise authorized by law.
Any act which otherwise would be considered racketeering activity by reason of the application of this paragraph, shall not be excluded from its application solely because the operative acts took *1174place outside the jurisdiction of this Commonwealth, if such acts would have been in violation of the law of the jurisdiction in which they occurred.
(2) “Person” means any individual or entity capable of holding a legal or beneficial interest in property.
(3) “Enterprise” means any individual, partnership, corporation, association or other legal entity, and any union or group of individuals associated in fact although not a legal entity, engaged in commerce and includes legitimate as well as illegitimate entities and governmental entities.
(4) “Pattern of racketeering activity” refers to a course of conduct requiring two or more acts of racketeering activity one of which occurred after the effective date of this section.
(5) “Racketeering investigator” means an attorney, investigator or investigative body so designated in writing by the Attorney General and charged with the duty of enforcing or carrying into effect the provisions of this section.
(6) “Racketeering investigation” means any inquiry conducted by any racketeering investigator for the purpose of ascertaining whether any person has been involved in any violation of this section or of any order, judgment, or decree of any court duly entered in any case or proceeding arising under this section.
(7) “Documentary material” means any book, paper, record, recording, tape, report, memorandum, written communication, or other document relating to the business affairs of any person or enterprise.
(8) “Organized crime” means any person or combination of persons engaging in or having the purpose of engaging in conduct which violates any provision of subsection (b) and also includes “organized crime” as defined in section 5702 (relating to definitions).
18 Pa.C.S.A. § 911(h). Thus, when read in conjunction with the definitions section (18 Pa.C.S.A. § 911(h)), the language of the statutory section under which Appellant was convicted (18 Pa.C.S.A. § 911(b)(3)) is clear and unambiguous.
¶ 6 Accepting the premise that the statutory section is clear and unambiguous, there no need to resort to the legislative findings of fact or the legislative history to determine the purpose of the statutory section or the reasons for the enactment of that section. Our task is to examine the plain language of the statutory section and to determine whether Appellant’s conduct falls within the ambit of the prohibited conduct, bearing in mind that the evidence must be viewed in the light most favorable to the Commonwealth. As such, in reviewing Appellant’s conviction under 18 Pa. C.S.A. § 911(b)(3), it must be determined whether Appellant’s store is an enterprise, whether Appellant is a person employed by or associated with an enterprise, whether Appellant engaged in a pattern of racketeering activity, and whether Appellant conducted or participated in the conduct of an enterprise through a pattern of racketeering activity.
¶ 7 Appellant’s retail store meets the definition of an enterprise. It is a legitimate business entity that is engaged in commerce. The primary purpose of the store is the sale of clothing items. Secondarily, Appellant sold at the store such items as inositol, mannitol, and plastic baggies. With respect to employment or association with an enterprise, it is undisputed that Appellant is the self-employed owner of the clothing store at issue in this case. She acquired, maintained and sold items at the store. She also employed another individual, Anthony Vallone to help in the sale of items and overall conduct of the *1175store’s affairs. Therefore, Appellant is an individual employed by or associated with an enterprise.
¶ 8 Next, it must be determined whether Appellant engaged in a pattern of racketeering activity, and whether she conducted or participated in the conduct of the affairs of the clothing store through a pattern of racketeering activity. According to the statute, racketeering activity means any act which is indictable under certain sections of the Crimes Code, including, 35 P.S. § 780-113 (the Controlled Substance, Drug, Device and Cosmetic Act). See 18 Pa.C.S.A. § 911(h)(l)(ii) and (iii). A “pattern of racketeering activity” refers to a course of conduct requiring two or more acts of racketeering activity one of which occurred after the effective date of this section.” 18 Pa.C.S.A. § 911(h)(4).
¶ 9 Appellant’s conduct in selling inosi-tol under the name “cut” to an undercover police officer is certainly an indictable act under, 35 P.S. § 780-113. Appellant and her co-conspirator, Anthony Vallone, sold “cut” to Detective Echevarria on more than two occasions. Therefore, the facts established at trial showed that Appellant engaged in a pattern of racketeering activity as defined by the corrupt organizations statute. For purposes of the Corrupt Organizations Act, it is unnecessary to consider whether these acts are sufficient for conviction of the predicate drug offenses. Indeed, our case law emphasizes that conviction of the predicate offenses is neither required nor necessary in the determination of a violation of the corrupt organizations statute. See Commonwealth v. Magliocco, 806 A.2d 1280, 1287 (Pa.Super.2002) (“Under the Corrupt Organization Act, an offense could be established by proving, inter alia, that a person received income ‘from a pattern of racketeering activity in which he participated as a principal.’ 18 Pa.C.S. § 911(b)(1). The statute defined the element of ‘racketeering’ as ‘any act which is indictable’ under a prescribed number of Crimes Code chapters. 18 Pa.C.S. § 911(h)(l)(i). Significantly, this language does not require any criminal conviction, but merely a pattern of ‘indictable’ acts”). See also Commonwealth v. Cassidy, 423 Pa.Super. 1, 620 A.2d 9 (1993), appeal denied, 536 Pa. 619, 637 A.2d 279 (1993) (upholding a defendant’s conviction for violation of the corrupt organizations statute even though he had been acquitted of the predicate criminal acts).
¶ 10 Our next task is to determine whether Appellant conducted or participated in the conduct of the affairs of the clothing store through a pattern of racketeering activity. The evidence presented at trial showed that Appellant repeatedly used the resources of her retail store business to acquire and maintain an inventory of mannitol, inositol, and small plastic bags for sale to cocaine dealers, to be used in the packaging and sale of cocaine. She further used the resources of the store, including the labor of the store manager, Anthony Vallone, to sell the inositol and small plastic bags. She regularly received income from such sale and the income was funneled to, and intermingled with income received from the sale of other legitimate items in the clothing store. By selling drug paraphernalia on several occasions at her clothing store, Appellant certainly engaged in a pattern of racketeering activity. Through the pattern of racketeering activity, Appellant conducted or participated in the conduct of the affairs of the clothing store.
¶ 11 Appellant’s conduct in the instant case is comparable to the conduct at issue in Commonwealth v. Rickabaugh, 706 A.2d 826 (Pa.Super.1997). In Rickabaugh, we affirmed the defendant’s conviction of violation of the corrupt organizations statute *1176where the defendant intertwined his illegal cocaine business with his otherwise legitimate bar business. He sold cocaine from the bar, used money from the cash register to purchase cocaine, and held after-hours cocaine parties in the bar. Consistent with Rickabaugh, I would find, based on the express language of the statute, that the evidence sufficiently established Appellant’s violation of the corrupt organizations statute.
¶ 12 Even if we find it necessary to go beyond the express language of the statute to the legislative findings of fact, I must point out that the emphasis on the legislative findings of fact (by both Appellant and the Majority) erroneously assumes that the findings of fact constitute an exhaustive fist of factual scenarios and circumstances under which a defendant may be convicted of violation of the Corrupt Organizations Act. The legislature did not so state.
¶ 13 Further, it is important to note that the statute under which Appellant was convicted, 18 Pa.C.S.A. § 911(b)(3), does not refer to the findings of fact contained in 18 Pa.C.S.A. § 911(a). The legislature did not state that a conviction or prosecution under 18 Pa.C.S.A. § 911(b)(3) must be guided or controlled by the findings of fact contained in 18 Pa.C.S.A. § 911(a). The legislature could have conditioned convictions under the Corrupt Organization Act upon proof that the acts fell under the activities delineated in the findings of fact. However, the legislature chose not to do so. Thus, the propriety of considering the legislative findings of fact while ignoring the plain language of the statute under which Appellant was convicted is questionable at best.
¶ 14 Another significant point worthy of mention is that the Pennsylvania Corrupt Organizations Act is patterned after the federal Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.A. § 1961 et seq. Under the federal statute, there is no requirement for the prosecution to establish a nexus between the individual and/or the enterprise being charged and “organized crime.” See H.J. Inc., et al. v. Northwestern Bell Telephone Co., et al., 492 U.S. 229, 109 S.Ct. 2893, 106 L.Ed.2d 195 (1989). Although in 1993, our Supreme Court did not find the federal interpretation of the RICO statute instructive or binding in the interpretation of the Pennsylvania Corrupt Organizations statute (see Commonwealth v. Bobitski, 534 Pa. 310, 632 A.2d 1294, 1296 n. 2 (1993)), that approach was implicitly disapproved by the legislature in 1996. This is shown by the legislators’ references to the federal RICO statutes in their 1996 debates in the aftermath of the Besch decision. For instance, the following comments were made on the floor of the House on April 30, 1996 as the House considered the 1996 amendments:
MR. MASLAND: In April 17 decision, our Supreme Court ... decided that the Pennsylvania Corrupt Organizations Act did not apply to organizations [that] wholly engaged in illegal activities.... That is contrary to every other State that has interpreted a similar statute. That is contrary to the United States Supreme Court interpreting RICO Statute
¶ 15 On the Senate floor, Senator Fisher made the following remarks regarding the 1996 amendments:
Senator FISHER:
H* * # * * *
Mr. President, as I indicated before, the [Supreme] court’s decision in Besch was a significant deviation, not just from Pennsylvania law but from law that was enunciated by courts in other States which have interpreted similar statutes, *1177the Federal courts in a decision of the United States Supreme Court.... In addition Mr. President, the United States Supreme Court, in the case of United States v. Turkett in 1981, in interpreting the federal statute after which our statute was patterned, interpreted that, in fact, the Federal Statute, applied not only to legitimate but also illegitimate enterprises.
$ ‡ ‡ ‡
S.B. 1172, 180th Legis.; Pa. Legis. Journal No. 36, at pp. 2028-2029 (June 5, 1996) (emphasis added).
¶ 16 From the remarks of the legislators, it can be seen that the Pennsylvania Corrupt Organizations statute was patterned after the federal RICO statute, that the legislature considers and expects our Courts to consider the interpretations of the federal RICO statute in our interpretation of the Pennsylvania Corrupt Organizations Act. Operating with the premise that we can legitimately consider for guidance, the federal courts’ interpretation of the federal RICO statute, it is beyond debate that the scope of the federal RICO statute is not limited to persons or entities connected with organized crime. See H.J. Inc., et al. v. Northwestern Bell Telephone Co., et al, 492 U.S. 229, 109 S.Ct. 2893, 106 L.Ed.2d 195 (1989); Sedima, S.P.R.L. v. Imrex Inc., et al., 473 U.S. 479, 105 S.Ct. 3275, 87 L.Ed.2d 346 (1985); United States v. Stokes, 944 F.2d 211 (5th Cir.1991); United States v. Ruiz, 905 F.2d 499 (1st Cir.1990); Jensen v. Snellings, 841 F.2d 600 (5th Cir.1988); Gilbert v. Prudential-Bache Securities, 769 F.2d 940 (3rd Cir.1985); Plains Resources Inc. v. Gable, 782 F.2d 883 (10th Cir.1986); United States v. Campanale, 518 F.2d 352, 363-64 (9th Cir.1975); United States v. Thordarson, 646 F.2d 1323, 1328, n. 10 (9th Cir.1981).
¶ 17 It is also significant to note that the legislative findings of fact pursuant to which the Majority invalidates Appellant’s conviction is almost identical to the congressional findings of fact underlying the federal RICO statute as shown below:
The Congress finds that (1) organized crime in the United States is a highly sophisticated, diversified, and widespread activity that annually drains billions of dollars from America’s economy by unlawful conduct and the illegal use of force, fraud, and corruption; (2) organized crime derives a major portion of its power through money obtained from such illegal endeavors as syndicated gambling, loan sharking, the theft and fencing of property, the importation and distribution of narcotics and other dangerous drugs, and other forms of social exploitation; (3) this money and power are increasingly used to infiltrate and corrupt legitimate business and labor unions and to subvert and corrupt our democratic processes; (4) organized crime activities in the United States weaken the stability of the Nation’s economic system, harm innocent investors and competing organizations, interfere with free competition, seriously burden interstate and foreign commerce, threaten the domestic security, and undermine the general welfare of the Nation and its citizens; and (5) organized crime continues to grow because of defects in the evidence-gathering process of the law inhibiting the development of the legally admissible evidence necessary to bring criminal and other sanctions or remedies to bear the unlawful activities of those engaged in organized crime and because the sanctions and remedies available to the Government are unnecessarily limited in scope and impact.
It is the purpose of this Act [see Short Title note above] to seek the eradication of organized crime in the United States by strengthening the legal tools in the *1178evidence-gathering process, by establishing new penal prohibitions, and by providing enhanced sanctions and new remedies to deal with the unlawful activities of those engaged in organized crime.
Organized Crime Control Act of 1970, Pub.L. 91-452.
¶ 18 Since federal courts interpreting the federal RICO statute have not restricted the scope of the statute to individuals or entities connected with organized crime despite the above Congressional findings of fact, I find it unwarranted to restrict the scope of the Pennsylvania Corrupt Organizations Act to individuals or entities connected with organized crime based on similar legislative findings of fact.
¶ 19 Another aspect of the Majority Opinion with which I disagree is the suggestion of improper prosecutorial conduct because Appellant was charged with the corrupt organizations counts after the plea negotiations and the promise of co-operation proved unsuccessful. See Majority Opinion, at 1171. I note that Appellant herself does not allege or suggest prosecu-torial misconduct as the Majority does. Further, in this Commonwealth, a prosecutor may, as part of plea negotiations, decide to charge a defendant with fewer crimes or fewer counts of a crime than a defendant could be charged. The prosecutor may also decide to nolle pros certain charges in consideration of a defendant’s promise to co-operate with the Commonwealth in another investigation. When the plea negotiations or the promise of cooperation fail, the prosecutor may legitimately charge a defendant with the full range of crimes which the defendant could have been charged with in the first place. These are legitimate prosecutorial tactics which are part and parcel of the give-and-take of plea negotiations. As such, I cannot join the Majority’s innuendo and suggestion of improper prosecutorial conduct in this case.
¶ 20 In conclusion, I would find that the statutory section under which Appellant was convicted, 18 Pa.C.S.A. § 911(b)(3), is clear and unambiguous on its face and there is no need to consult the legislative history or the legislative findings of fact to interpret the statutory section; that applying the express language of the statutory section and construing the evidence in the light most favorable to the Commonwealth, Appellant was properly convicted of violating the Pennsylvania Corrupt Organizations statute; and that considering the federal interpretation of a similar statute (RICO) which has similar findings of fact, Appellant’s conviction must stand.
¶ 21 Accordingly, I respectfully dissent.

. If a statute contains its own definitions, the meaning of a term as defined at common law, or as construed under prior statutes is not controlling. See Commonwealth v. Sitkin's Junk Co., 412 Pa. 132, 194 A.2d 199, 202 (1963).